DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation “the locating and the fixing the sheet material and the wire-like transmission member are performed after the folding,” is unclear.  The claim states the wiring member can be formed by either folding one base material or combining a plurality of base materials to form a sheet material.  Therefore, the limitation “performed after the folding” is indefinite since the wiring member can be formed by combining a plurality of base materials.  For the purposes of examination, claim 14 is interpreted as:
	14. (Currently Amended) A method of manufacturing a wiring member, comprising: 

locating the wire-like transmission member on the sheet material; and 
fixing the sheet material and the wire-like transmission member, 

the wire-like transmission member is disposed on one main surface of the sheet material from one end to another end of the sheet material, and is fixed to only the sheet material covering one side of the wire-like transmission member by a contact area fixation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fry (Patent No. US 3,911,201).
As to claim 1, Fry discloses a wiring member (fig. 1), comprising: 
a sheet material 15, 16 made by folding one base material or combining a plurality of base materials 15, 16 and processing the one base material or the plurality of base materials to extend to regions different from each other (fig. 1); and 
a wire-like transmission member 11 fixed on the sheet material, wherein 

the wire-like transmission member is fixed to each of portions, the portions extend to regions different from each other and formed by folding one base material or combining a plurality of base materials (fig. 1, overlapping portions 15a, 16a), and the wire-like transmission member is disposed on one main surface of the sheet material from one end to another end of the sheet material (fig. 1).
As to claim 2, Fry discloses that the sheet material includes a portion (fig. 1, overlapping portions 15a, 16a)  where a plurality of base materials 15, 16 are combined to extend to regions different from each other.
As to claim 4, Fry discloses that the sheet material includes a first extension part 15 and a second extension part 16 formed by folding one base material or combining a plurality of base materials (fig. 1, overlapping portions 15a, 16a) to be formed to extend in directions intersecting with each other.
As to claim 7, Fry discloses that the wire-like transmission member includes a wire-like transmission member with a bent part bent and disposed to range from the first extension part to the second extension part (fig. 1).
As to claim 9, Fry discloses that the plurality of base materials are combined in a portion linearly extending in the sheet material (fig. 1).
As to claim 10, Fry discloses that a portion where the base materials are combined is fixed (fig. 1; col. 2 lines 10-13).
As to claim 11, Fry discloses that there is a portion where a fixing state of a portion in which the base materials are combined and a fixing state of fixing the sheet material to the wire-like transmission member are identical with each other (fig. 1; col. 2 lines 18-56).
As to claim 12, Fry discloses that the base materials are fixed in a portion overlapped with each other by a contact area direct fixation, and the sheet material and the wire-like transmission member are fixed to each other by a contact area direct fixation at a position identical with a position of the portion (fig. 1; col. 2 lines 18-56; col 3, lines 30-45; which states the base materials can be attached in other methods such as adhesive or mechanical connections means).
As to claim 13, Fry discloses that there is a portion where a fixing state of a portion in which the base materials are combined and a fixing state of fixing the sheet material to the wire-like transmission member are different from each other (fig. 1; col. 2 lines 18-56; col 3, lines 30-45; which states the backing strips can be attached in other methods such as adhesive or mechanical connections means).
As to claim 14, Fry discloses a method of manufacturing a wiring member (fig. 1), comprising:
folding one base material or combining a plurality of base materials to form a sheet material processed to extend to regions different from each other (fig. 1; overlapping portions 15a, 16a); 
locating the wire-like transmission member on the sheet material; and 
fixing the sheet material and the wire-like transmission member (col. 2; lines 24-29), wherein 
the locating and the fixing the sheet material and the wire-like transmission member are performed after the folding, and the wire-like transmission member is disposed on one main surface of the sheet material from one end to another end of the sheet material, and is fixed to only the sheet material covering one side of the wire-like transmission member by a contact area fixation (fig. 1).  
As to claim 15, Fry discloses fixing a portion where the base materials are overlapped with each other, wherein 
the fixing the sheet material and the wire-like transmission member and the fixing the portion are performed by an identical fixing means in the portion where the base materials are overlapped with each other (fig. 1; col. 2 lines 18-56).

Allowable Subject Matter
Claims 3, 5-6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses that the sheet material includes a portion where one base material is folded to extend to regions different from each other.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 4, a combination of limitations that discloses wherein the base material constituting each of the first extension part and the second extension part is formed to have directionality in a tensile strength, and the wire-like transmission member is disposed on the first extension part and the second extension part to extend along a direction in which the tensile strength of the base material is strong.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 4, a combination of limitations that discloses wherein the wire-like transmission member includes a first wire-like transmission member extending along the first extension part and a second wire-like transmission member extending along the second extension part to intersect with the first wire-like transmission member.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/            Examiner, Art Unit 2847 
                                                                                                                                                                                           /HOA C NGUYEN/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/            Supervisory Patent Examiner, Art Unit 2847